            Case 1:19-cv-03409-MLB Document 94 Filed 11/11/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 BEST MEDICAL INTERNATIONAL,
 INC.,
                                                Civil Action No.: 1:19-cv-03409-MLB
                           Plaintiff,
                    v.                          JURY TRIAL DEMANDED

 ELEKTA, INC. AND ELEKTA
 LIMITED,

                           Defendants.


                           NOTICE OF SERVICE OF DISCOVERY
         Pursuant to LR Civ. 5.4, Defendants Elekta, Inc. and Elekta Limited

    (“Defendants”), by and through the undersigned counsel, hereby notifies the

    Court that on November 8, 2019, Defendants served the following to Plaintiff,

    through its counsel, via email:

         1. Defendants’ Invalidity Contentions Pursuant to Patent Local
            Rule 4.3.




010-8883-6387/1/AMERICAS
            Case 1:19-cv-03409-MLB Document 94 Filed 11/11/19 Page 2 of 3



         Respectfully submitted this 11th day of November, 2019.


                                    /s/ Tamara Fraizer
                                    Petrina A. McDaniel
                                    Georgia Bar No. 141301
                                    petrina.mcdaniel@squirepb.com
                                    SQUIRE PATTON BOGGS (US) LLP
                                    1230 Peachtree Street NE
                                    Suite 1700
                                    Atlanta, GA 30309
                                    Telephone: (678) 272-3224

                                    Ronald S. Lemieux (Admitted Pro Hac Vice)
                                    ronald.lemieux@squirepb.com
                                    Tamara D. Fraizer (Admitted Pro Hac Vice)
                                    tamara.fraizer@squirepb.com
                                    Vid R. Bhakar (Admitted Pro Hac Vice)
                                    vid.bahkar@squirepb.com
                                    SQUIRE PATTON BOGGS (US) LLP
                                    1801 Page Mill Road, Suite 110
                                    Palo Alto, CA 94304-1043
                                    Telephone: (650) 956-6500

                                    Christopher W. Adams (Admitted Pro Hac
                                    Vice)
                                    christopher.adams@squirepb.com
                                    SQUIRE PATTON BOGGS (US) LLP
                                    2550 M Street NW
                                    Washington, DC 20037
                                    Telephone: (202) 457-6326

                                    Theresa Rakocy (Admitted Pro Hac Vice)
                                    theresa.rakocy@squirepb.com
                                    SQUIRE PATTON BOGGS (US) LLP
                                    4900 Key Tower 127 Public Square
                                    Cleveland, OH 44114
                                    Telephone: (216) 479-8500



                                          2
010-8883-6387/1/AMERICAS
            Case 1:19-cv-03409-MLB Document 94 Filed 11/11/19 Page 3 of 3



                            CERTIFICATE OF SERVICE
         I hereby certify that on November 11, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system to all counsel of record.


                                                 /s/ Tamara Fraizer
                                                  Tamara Fraizer




                                             3
010-8883-6387/1/AMERICAS
